Citation Nr: 1111370	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to an increased rating for bilateral high frequency sensorineural hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

In April 2009, the Veteran testified at an RO hearing; a transcript of this proceeding is associated with the claims file.

During the April 2009 RO hearing, the Veteran testified that he was withdrawing his claim for entitlement to an increased rating for tinnitus.  The Board finds that the Veteran's testimony constituted a withdrawal of his claim pertaining to tinnitus.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's representative requested a Board hearing on the October 2010 VA Form 646.  Subsequently, the RO certified the case to the Board.  In November 2010 and December 2010, the Veteran clarified that he desired a video conference Board hearing.

The Board notes that the Veteran has not been scheduled for or afforded a Board hearing.  There is no indication in the record that the Veteran or his representative has withdrawn the request for a video conference Board hearing.

Given the foregoing, the Board finds that the RO should schedule the Veteran for a video conference Board hearing.  38 C.F.R. § 20.703.  Thus, this case must be returned to the RO to arrange for a video conference Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference Board hearing.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


